Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Conrad on 01/24/2022.

The application has been amended as follows: 
Claims 25-26, 33-35 and 50-51 are canceled.

Claim 24. (Currently Amended) A method for treating an avascular zone in a patient in need thereof, the method comprising: 
an isolation and expansion process consisting of: 
obtaining whole marrow from the patient in need thereof; 
centrifuging the whole marrow to separate nucleated cells from red blood cells; removing the nucleated cells from the centrifuged whole marrow; 
washing and counting the nucleated cells; 
, wherein the culture medium is maintained at a pH from 6.6 to 6.9 and the culture medium comprises 10% to 20% human platelet lysate; 
 selecting viable mesenchymal stem cells capable of growth in the culture                       medium under the selective pressure of about 1% to about 10% oxygen; 
an implantation process comprising: 
providing the selected, viable, mesenchymal stem cells for implantation in the    avascular zone; 
implanting platelet cell lysate or platelets prior to, during, or after implanting the selected, viable, mesenchymal stem cells; 
wherein the implanting of the platelet cell lysate or platelets and the selected, viable, mesenchymal stem cells is in the avascular zone.    

Claim 27. (Currently Amended) The method of claim 24, wherein the culture medium has an osmolarity of [[at]] about 350 mOsm to about 600 mOsm.


Claim 32. (Currently Amended) A method for treating an avascular zone in a patient in need thereof, the method comprising: 
an isolation and expansion process consisting of: 

centrifuging the whole marrow to separate nucleated cells from red blood cells; 
removing the nucleated cells from the centrifuged whole marrow; 
washing and counting the nucleated cells; 
culturing the nucleated cells in a culture medium under a selective pressure of
              about 10% oxygen and then culturing the nucleated cells under decreasing levels
              of oxygen until about 1% oxygen, wherein the culturing from about 10% oxygen
              to about 1% oxygen is for 1-28 days, wherein the culture medium is maintained
               at a pH from 6.6 to 6.9 and the culture medium comprises 10% to 20% human
               platelet lysate;
 selecting viable mesenchymal stem cells capable of growth in the culture
medium under the selective pressure of about 10% to about 1% oxygen; 
an implantation process comprising: 3 311144228.1Attorney Docket No. 190284CON Serial No. 16/441,897 
providing the selected, viable mesenchymal stem cells for implantation in the avascular zone; 
implanting platelet cell lysate or platelets prior to, during, or after implanting the selected, viable mesenchymal stem cells; 
wherein the implanting of the platelet cell lysate or platelets and the selected, viable mesenchymal stem cells is in the avascular zone.

wherein the culture medium has an osmolarity of [[at]] about 350 mOsm to about 600 mOsm.
 
Claim 52. (New) A method for treating an avascular zone in a patient in need thereof, the method comprising: 
an isolation and expansion process consisting of: 
obtaining whole marrow from the patient in need thereof; 
centrifuging the whole marrow to separate nucleated cells from red blood cells; removing the nucleated cells from the centrifuged whole marrow; 
washing and counting the nucleated cells; 
culturing the nucleated cells in a culture medium under a selective pressure of
 about 10% oxygen and then culturing the nucleated cells under decreasing
 levels of oxygen until about 5% oxygen, wherein the culturing from about 10%
 oxygen to about 5% oxygen is for 1-28 days, wherein the culture medium is
 maintained at a pH from 6.6 to 6.9 and the culture medium comprises 10% to
 20% human platelet lysate;
selecting viable mesenchymal stem cells capable of growth in the culture
 medium under the selective pressure of about 10% to about 5% oxygen; 
an implantation process comprising: 3 311144228.1Attorney Docket No. 190284CON Serial No. 16/441,897 
providing the selected, viable mesenchymal stem cells for implantation in the
 avascular zone; 

 selected, viable mesenchymal stem cells; 
wherein the implanting of the platelet cell lysate or platelets and the selected, viable mesenchymal stem cells is in the avascular zone.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the combination of an isolation and expansion process that consists of culturing whole marrow from a patient under conditions of a selective pressure of about 1% to about 10% oxygen, or 5% to 10% oxygen, for 1 to 28 days wherein the culture medium is maintained at a pH from 6.6-6.9 and the culture medium comprises 10% to 20% human platelet lysate, selecting viable mesenchymal stem cells capable of growth under these conditions and an implantation process of implanting the selected viable mesenchymal stem cells in an avascular zone along with platelet lysate or platelets.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 24, 27-32, 36-40 and 52 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632